Citation Nr: 1531707	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-35 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011 and June 2014, the Board remanded these claims for additional development.

With regards to the Veteran's original claim of service connection for PTSD, in the December 2011 Board remand, the claim was recharacterized to include all psychiatric disorders, in general.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Because the Board will be granting service connection for major depressive disorder, the claim will again be amended.  The Board has bifurcated it into two claims: service connection for a psychiatric disorder, other than PTSD, and service connection for PTSD.

The issues of entitlement to service connection for erectile dysfunction and PTSD are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's major depressive disorder had its onset during active military service.


CONCLUSION OF LAW

Service connection for major depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran has a current diagnosis of major depressive disorder.  See June 2012 VA examination report.  He also has a long history of symptoms of depression and insomnia.  See March 1991 Treatment Record from F.P. Associates.  Thus, the first element of service connection is met.

The Veteran's service treatment records are silent of any complaints of or treatment related to psychiatric problems.  The Veteran alleges, however, that his sleep and mental health problems began in and have continued since service.  See March 2009 statement.  He stated that upon discharge from service he suffered from a decade of alcohol abuse until he went sober, and then he sought psychiatric help beginning in approximately 1978.  Id.  The Board notes that VA has attempted to obtain these medical records but they are no longer available.  Nonetheless, in reviewing the medical evidence that is of record, the Board finds the Veteran's allegations regarding the length of time he has suffered from psychiatric problems to be consistent.  See September 1997 and March 1991 Treatment Records from F.P. Associates (The Veteran was 46 years old in 1991 and these treatment records generally characterized his sleep problems and depression to be life-long afflictions.).  Accordingly, the Board finds that the Veteran is credible and the Board also notes that while he does not possess the requisite medical training or expertise to diagnose his psychiatric problems with specificity, he is generally competent to be able to identify symptoms if they are present (such as feeling depressed and being unable to sleep).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  

The Board has considered the May and June 2012 VA examinations but finds them to be of little probative value because they are not particularly persuasive.  Both examinations found the Veteran to suffer from depression; however, they concluded that his depression dates back approximately 15 years and does not appear to be related to his military service.  The Board finds that these conclusions are inadequate as they are unsupported by a cogent rationale, fail to discuss the lay evidence of record, and do not consider the contradictory medical evidence of record that indicates the Veteran's mental health problems date back much further in time.

Having considered the evidence of record, the Board is persuaded by the Veteran's assertions and finds that they are, to an extent, corroborated by the private medical evidence of record.  In contrast, the Board finds less persuasive the VA examinations of record for the aforementioned reasons.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his depression and insomnia did have its onset during his active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the second and third elements of service connection are met.

All three elements of service connection have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Accordingly, service connection for a psychiatric disorder other than PTSD is warranted, which is best characterized as major depressive disorder based on the evidence.



ORDER

Service connection for major depressive disorder is granted.


REMAND

The Veteran seeks service connection for erectile dysfunction, to include as due to exposure to herbicides.  To this end, the Veteran was afforded a VA examination in February 2009.  The examiner opined as to a nexus between the Veteran's erectile dysfunction and a psychiatric disorder, but he did not offer an opinion regarding a possible nexus between erectile dysfunction and exposure to herbicides.  A June 2012 addendum opinion was issued to address that theory of entitlement.  In reviewing that opinion, however, the Board finds that it lacks a cogent rationale.  Indeed, the examiner merely stated that he could find no evidence that herbicide exposure was the cause of erectile dysfunction; no further explanation was provided.  As a result, the Board finds that the February 2009 VA examination and June 2012 addendum not wholly sufficient to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination is warranted.

The Veteran's claim of service connection for PTSD is to be remanded for a new VA examination, as well.  Although the Board has granted service connection for major depressive disorder, that part of the service connection claim specifically for PTSD remains on appeal.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").

With regards to this claim, the Veteran previously underwent VA examination in May and June of 2012.  In reviewing those reports, however, the Board finds that the examiners did not consider all of the Veteran's given stressors.  Most notably, the reports did not consider the effects of exposure to small arms and mortar fire while serving in combat in the Republic of Vietnam.  The Board also notes that the examiners discounted the Veteran's symptom of experiencing nightmares related to Vietnam without providing a cogent rationale.  As a result, the Board finds the May and June 2012 VA examinations not wholly sufficient to decide the claim.  See Barr, 21 Vet. App. at 312.  A new VA examination is warranted.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional that has not previously examined the Veteran, to determine the etiology of his erectile dysfunction.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to answer three questions regarding the etiology of the Veteran's erectile dysfunction:

A)  Is it at least as likely as not (a 50 percent or greater probability)  that the Veteran's erectile dysfunction is related to exposure to herbicides during active military service?  In answering this question, it should be presumed that the Veteran was exposed to herbicides.

B)  Is it at least as likely as not that the Veteran's erectile dysfunction had its onset in or is otherwise related to his active military service other than from herbicide exposure?

C)  Is it at least as likely as not the Veteran's erectile dysfunction is proximately caused by, or aggravated by, his now service-connected major depressive disorder, to include the medications prescribed for its treatment?

The examination report must include a complete rationale for all opinions expressed.  The rationale must consider and discuss the lay evidence of record, to include the Veteran's statements.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his PTSD.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to answer whether the Veteran suffers from PTSD as a result of his given in-service stressors.  The Board notes that the Veteran has raised a number of stressors, including exposure to small arms and mortar fire during the day and at night, being deprived of sleep, not receiving mail for a period of time, feeling guilty after seeing that two fellow service member's truck had hit a land mine, and being treated poorly by U.S. citizens upon returning from the Republic of Vietnam.  If the examiner finds that the Veteran does not have PTSD, a thorough explanation should be provided and any contradictory evidence of record should be addressed.  

The examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor(s) is related to a fear of hostile military or terrorist activity.

The examination report must include a complete rationale for all opinions expressed.  The lay evidence of record must be considered and discussed, including the Veteran's lay statements.

3.  Finally, readjudicate the issues remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


